           Case 1:20-cv-00534-AWI-SAB Document 46 Filed 12/14/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                               )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                       )
12                   Plaintiff,                        )
                                                       )   ORDER DENYING PLAINTIFF’S MOTION TO
13            v.                                           COMPEL, WITHOUT PREJUDICE
                                                       )
14                                                     )   (ECF No. 45)
     KING CLARK, et al.,
                                                       )
15                                                     )
                     Defendants.                       )
16                                                     )
                                                       )
17                                                     )
18            Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20            Currently before the Court is Plaintiff’s motion to compel, filed December 10, 2020.
21   Plaintiff’s motion must be denied.
22            As stated in the Court’s April 15, 2020 First Informational Order, “[a]fter defendants’ answers
23   are filed, the Court will issue an order opening discovery and setting deadlines for completing
24   discovery, amending the pleadings, and filing dispositive motions. No discovery may be initiated until
25   the Court issues a discovery order or otherwise orders that discovery begin.” (Order at 3:17-19, ECF
26   No. 3.) In addition, “[e]xcept in the case of a discovery dispute . . . parties are not to file copies of
27   their discovery requests with the Court.” (Id. at 3:23-24.)
28   ///
                                                           1
        Case 1:20-cv-00534-AWI-SAB Document 46 Filed 12/14/20 Page 2 of 2



1             Because Defendants have not yet filed an answer and the answer is not yet due, the Court has

2    not opened discovery. In addition, Plaintiff is not to file discovery requests with the Court, unless and

3    until there is a discovery dispute. Accordingly, Plaintiff’s motion to compel, filed on December 10,

4    2020, is denied as premature, without prejudice.

5
6    IT IS SO ORDERED.

7    Dated:     December 14, 2020
8                                                       UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
